Houghton, J.:
The board of assessors of the city of New York awarded, to the respondents Lyon and others $80,000 as damages to property owned by them abutting on the approach along One Hundred and Thirtieth street to the Third avenue bridge across the Harlem river, because of changes of grade caused by the construction of such approach.
The approach begins at Lexington avenue at grade and gradually rises, supported by a solid wall of masonry, along the front of respondents’ property and along the northerly side of One Hundred and Thirtieth street, to an extreme height at the bridge of twenty-four feet.
The grade of One Hundred and Thirtieth street proper remains as it was prior to the erection of the bridge. The respondents owned the land upon which the approach is built. Proceedings were instituted in August, 1893, to condemn these lands for the purpose of building this bridge and approaches, which resulted, in 1897, in an award to respondents or their testators of $146,850. It is that part of the land not taken for which they now claim damage. The Third avenue bridge was constructed under the authority given by chapter 413 of the Laws of 1892, as amended by chapter 716 of the Laws of 1896. By that act the commissioner of public works of the city of New York was authorized to construct such bridge and suitable approaches thereto, and to make such changes in the grade lines of streets or avenues approaching the bridge as might be necessary. To that end power was given to condemn any lands which might be deemed necessary for the purposes of constructing such bridge and approaches, and the provisions of the law relating to the taking of private property for public streets or places were made applicable so far as necessary. Under this power commissioners were appointed, and a strip of land forty-four feet wide along the northerly side of One Hundred and Thirtieth street was taken from the front of the lots owned by respondents, abutting on such street, for the purpose of constructing thereon the westerly approach to the bridge, starting at Lexington avenue, and the proceeding resulted in the award last referred to.
*585The city claims that this award should and did embrace all the damages to which respondents were entitled, not only for the taking of their land, but for all consequential damages sustained by the height and grade of the approach and the resulting shutting off of access to One Hundred and Thirtieth street.
The theory of the respondents is that their entire damages were not embraced in the condemnation proceedings, and that although the approach to the bridge is wholly upon lands outside the line of One Hundred and Thirtieth street, yet the effect of constructing the approach in this manner was to widen One Hundred and Thirtieth street and change its grade, and that, therefore, as widened, the grade of the street in front of their property has been changed; or, if this be not literally the fact, that the building of the approach in the manner in which it was constructed, shutting then-property off from access to the street, was a “ change of grade of streets or avenues approaching ” the bridge within the contemplation of the act, for which recovery of damages was provided.
The authority for this contention is claimed to be found in that part of the act which reads as follows: “ § 4. The expense of constructing the said bridge and approaches thereto, with the necessary abutments and arches as aforesaid, shall not exceed one million five hundred thousand dollars, and such further sum which may be paid for the lease of land as mentioned in section six thereof, and also such further sum for paying awards and compensation for land taken for the purpose of said bridge and awards for damages caused by reason of the change of grade of streets or avenues approaching the same, authorized by this act, as may be awarded by the board of assessors of the said city, or proper authority, whose duty it shall be to estimate the damage which each owner of land fronting on such street or avenue will sustain by reason of such change to such land or to any improvements thereon, or the value of land taken, and make a just and equitable award of the amount of such damage or value to the owner or owners of such lands or tenements fronting on such street or avenue and opposite thereto, and affected by such change of grade, and the value of any and all lands taken for the purpose aforesaid.”
The language of this statute is not as clear as it might be. From the whole act it is plain, however, that the city proposed to erect a *586bridge which it should own, and that its piers and abutments should be upon land to which it had acquired title, and that if there was any occasion for the building of approaches outside any street, it should also acquire title to lands upon which t,hey were to be built. If, however, any approach was to be constructed in an existing street, making necessary the change of grade of such street for that purpose, the board of assessors and not the condemnation commissioners should assess the damages occasioned thereby to abutting property owners.
On the other hand, if it became necessary to acquire any lands by condemnation outside a street upon which to build any part of the bridge, including the approaches, which under the circumstances would be a part of the bridge itself (Matter of City of New York, 174 N. Y. 26), the damages were then to be adjusted according to the rules applicable to ordinary condemnation proceedings. This interpretation gives effect to all the language of the act, and it would seem to be'what the Legislature had in mind.
' The city desired to and did condemn a part of respondents’ land, being a strip lying along One Hundred and Thirtieth street. The plan of the bridge was before the commissioners in the condemnation proceeding. It was known to all parties to that proceeding where and in what manner the bridge and its approaches were to be constructed, and that a solid masonry wall along One Hundred and Thirtieth street was a necessity to support the roadway of the approach. The statute contemplated that just compensation should be given to persons whose lands were actually taken. When a part of a tract of land is taken, just compensation includes damages to the remainder. (2 Lewis Em. Dom. [2d ed.] § 464.) Where the" proposed use of the property taken would depreciate the value of that which is not taken, such proposed use can be regarded and the depreciation arising therefrom be awarded as part of the consequential damages suffered from the taking. (Bohm v. M. E. R. Co., 129 N. Y. 576, 585; Henderson v. N. Y. C. R. R. Co., 78 id. 423.) In the latter case, in the course of the opinion, the court quotes with approval from Albany Northern R. R. Co. v. Lansing (16 Barb. 71) the following: “They (the commissioners) were to consider how the taking of the land, but not the use of it, in any particular mode, would affect the residue of the owner’s land. Would *587it leave that residue in an inconvenient, unmarketable shape ? If so, this fact might properly be taken into the account in determining the amount of compensation. Thus, if the land to be taken should lie between the owner’s house and the highway, the amount of compensation would be vastly more than for the same quantity of land equally valuable in itself, but situated in some remote part of the owner’s premises.”
The proper rule with respect to damages in the condemnation proceeding was, therefore, to award to the owners not only the value of the land actually taken, but the consequential damage to the balance arising from the use to which the land taken was to be put. Presumptively that rule was followed. The testimony of some of the experts as to value who were sworn in the condemnation proceeding was put in evidence in this proceeding, and from such testimony we think it appears in fact to have been followed.
The claimants in that proceeding, and the respondents in this, called as an expert William E. Hawes, and after asking him his opinion of the yalue of the land actually taken, he was asked to state what in his opinion was the value of the remainder of the parcel of land, after taking- from it the land for approaches to the bridge, and after the approaches to the bridge had been constructed, and he gave his opinion thereon. Being further interrogated, he was asked what he assumed in his estimate’ to exist with reference to the approach, and he answered that he assumed that the structure was a solid one, commencing at Lexington avenue and running to Third avenue, commencing at grade and reaching an elevation of seventeen to eighteen feet at Third avenue; and that he assumed that such structure would be a physical obstruction to access to any part of the remaining property either from One Hundred and Thirtieth street or from Third avenue. The actual extreme height was twenty-four feet, but the plan was before him and he should have known that fact.
The claimants in that proceeding also called Frank 0. Swartout. He testified to the value of the entire parcel as it was, the value of. that remaining, and he was permitted to answer that in his opinion there were consequential damages to the remainder of the property by reason of the shutting off of the frontage of One Hundred and Thirtieth street and gave his estimate as to that. Being interrogated *588as to the value of the separate lots, he gave his various estimates of their value after the erection of the approach. The witnesses Fogg and Plass, called by the city in that proceeding, gave their testimony of the value of the remaining part after the approach had been constructed.
The only circumstance that appears to have occurred upon the condemnation proceeding which militates against this conclusion is the attitude of the attorney representing the property owners, who at one stage of the proceeding objected to an expert witness considering.the construction of the approach in connection with his estimate of the depreciation of the remaining lands, upon the ground that the construction of the approach was not the subject of compensation before the commissioners, because the act provided that any damage for change of grade should be presented to the board of assessor's, to which objection the chairman of the commission responded that such testimony would not be received for the purpose* of determining that character of damage; that the witness had already stated that in estimating the values he had taken into consideration the fact that access to the lots could not be had except through tunnels under the approach, and that in giving his estimates the witness had evidently taken into consideration the relation of the. bridge approach as it will be constructed, and that, therefore, the inquiry was proper matter for cross-examination. This ruling of the commissioners indicates that it was understood by them that tho consequential damages resulting from the erection of the approach and the cutting off of access to the street of the remaining lands were to be determined by them, and that they were not to award simply the value of the land actually taken irrespective of the use to which it was to be put.
Manifestly the consequential damages to respondents’ remaining property were very great by reason of the character of the structure which was to be put upon that part which was taken. The rule that such damages could be recovered had been long established, and presumably was well known. Taking this into consideration as well as the character of the questions put to the witnesses called upon the question of value, we think it must be assumed that all damages, actual as well as consequential, were awarded in that, proceeding to these respondents, and that the present award was improperly made.
*589There is very grave doubt whether the respondents could ever recover damages in this proceeding even though consequential damages had not then been allowed. The city has built upon its own land a structure designed for travel in the same manner as a street would be traveled it is true, but it has not in any legal sense changed the grade of One Hundred and Thirtieth street. That street remains at its original grade. If the approach be deemed a street its construction was the laying out of a new one, and no change of grade from that originally established has ever been made. Nor can the building of the approach be deemed a widening of One Hundred and Thirtieth street at a different grade. It is a separate and distinct structure from the street itself. If the respondents have not received compensation for the erection of the approach and the destroying of access to their lands it is unfortunate, but we see no ground upon which the present award can be justified.
The determination of the board of assessors should be reversed, with fifty dollars costs and disbursements to the relator.
O’Brien, P. J., McLaughlin and Clarke, JJ., concurred.